                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN


In re: JOSEPH A. GRAWEHR-ANTONE              §       Case No. 15-24576
       JILL M. BUDDE                         §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Scott Lieske, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 04/24/2015.

       2) The plan was confirmed on 04/05/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          07/27/2019.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 08/27/2015.

       5) The case was completed on 12/17/2019.

       6) Number of months from filing or conversion to last payment: 55.

       7) Number of months case was pending: 59.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $109,104.29.

       10) Amount of unsecured claims discharged without full payment: $41,027.16.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)




              Case 15-24576-beh        Doc 45     Filed 04/03/20       Page 1 of 5
Receipts:
      Total paid by or on behalf of the debtor(s)            $ 13,328.00
      Less amount refunded to debtor(s)                         $ 200.07
NET RECEIPTS                                                                      $ 13,127.93



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                   $ 3,160.00
       Court Costs                                                  $ 0.00
       Trustee Expenses & Compensation                           $ 644.52
       Other                                                        $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 3,804.52

Attorney fees paid and disclosed by debtor(s):                   $ 640.00



Scheduled Creditors:
Creditor                                          Claim       Claim       Claim      Principal    Interest
Name                               Class      Scheduled    Asserted    Allowed           Paid        Paid
MILLER & MILLER                    Lgl         3,500.00    3,800.00    3,800.00      3,160.00        0.00
ST. MARY'S & AFFILIATES CREDIT     Sec         4,700.00    4,075.00    4,075.00      4,075.00      334.92
ST. MARY'S & AFFILIATES CREDIT     Uns         1,505.00    2,178.61    2,178.61          0.00        0.00
INTERNAL REVENUE SERVICE           Pri         3,957.00    3,836.84    3,836.84      3,836.84        0.00
INTERNAL REVENUE SERVICE           Uns             0.00       85.17       85.17          0.00        0.00
WI DEPT OF REVENUE                 Pri         1,441.00    1,076.65    1,076.65      1,076.65        0.00
WI DEPT OF REVENUE                 Uns             0.00      317.00      317.00          0.00        0.00
ALLIANT ENERGY                     Uns           134.00         NA          NA           0.00        0.00
ASSOCIATED BANK                    Uns         3,254.00    3,312.65    3,312.65          0.00        0.00
AURORA ADVANCED HEALTHCARE         Uns            97.00         NA          NA           0.00        0.00
CAVALRY SPV I, LLC                 Uns         2,116.00    2,116.23    2,116.23          0.00        0.00
CAPITAL ONE                        Uns         1,584.00         NA          NA           0.00        0.00
CAVALRY SPV I, LLC-ASSIGNEE OF     Uns           247.00      247.27      247.27          0.00        0.00
CHARTER CABLE                      Uns           587.00         NA          NA           0.00        0.00
CITICORP                           Uns           409.00         NA          NA           0.00        0.00
QUANTUM3 GROUP LLC AS AGENT        Uns         1,603.00    1,546.00    1,546.00          0.00        0.00
DEAN CLINIC CORPORATE OFFICE       Uns         1,205.44      180.44      180.44          0.00        0.00
CITIBANK                           Uns           181.00         NA          NA           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)




              Case 15-24576-beh            Doc 45   Filed 04/03/20     Page 2 of 5
Scheduled Creditors:
Creditor                                         Claim       Claim       Claim     Principal   Interest
Name                              Class      Scheduled    Asserted    Allowed          Paid       Paid
CAPITAL ONE, NA                   Uns           196.00      174.56      174.56         0.00       0.00
UNITED STUDENT AID FUNDS, INC.    Uns         8,511.00    8,565.01    8,565.01         0.00       0.00
NORTH SHORE AGENCY                Uns           304.56         NA          NA          0.00       0.00
OSI COLLECTION                    Uns           511.00         NA          NA          0.00       0.00
CBUSASEARS                        Uns           671.00         NA          NA          0.00       0.00
ST. MARY'S & AFFILIATES CREDIT    Uns        13,565.00   14,202.89   14,202.89         0.00       0.00
STATE BANK OF CROSS PLAINS        Uns         1,301.00    1,301.76    1,301.76         0.00       0.00
PORTFOLIO RECOVERY                Uns           642.00      642.84      642.84         0.00       0.00
TD BANK USA, N.A.                 Uns         1,825.00    1,774.08    1,774.08         0.00       0.00
TDS METROCOM                      Uns            93.65         NA          NA          0.00       0.00
WELLS FARGO CARD SERVICES         Uns         7,683.00    7,683.65    7,683.65         0.00       0.00
AT&T                              Uns             0.00         NA          NA          0.00       0.00
SAUK PRAIRIE HEALTHCARE           Uns             0.00      174.52      174.52         0.00       0.00
SAUK PRAIRIE HEALTHCARE           Uns             0.00      161.66      161.66         0.00       0.00
SAUK PRAIRIE HEALTHCARE           Uns             0.00      355.62      355.62         0.00       0.00




UST Form 101-13-FR-S (9/1/2009)




              Case 15-24576-beh           Doc 45   Filed 04/03/20    Page 3 of 5
Summary of Disbursements to Creditors:

                                              Claim             Principal      Interest
                                              Allowed           Paid           Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00            $ 0.00       $ 0.00
      Mortgage Arrearage                            $ 0.00            $ 0.00       $ 0.00
      Debt Secured by Vehicle                  $ 4,075.00        $ 4,075.00     $ 334.92
      All Other Secured                             $ 0.00            $ 0.00       $ 0.00
TOTAL SECURED:                                 $ 4,075.00        $ 4,075.00     $ 334.92

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00            $ 0.00       $ 0.00
        Domestic Support Ongoing                    $ 0.00            $ 0.00       $ 0.00
        All Other Priority                     $ 4,913.49        $ 4,913.49        $ 0.00
TOTAL PRIORITY:                                $ 4,913.49        $ 4,913.49        $ 0.00

GENERAL UNSECURED PAYMENTS:                   $ 45,019.96            $ 0.00        $ 0.00



Disbursements:

       Expenses of Administration              $ 3,804.52
       Disbursements to Creditors              $ 9,323.41

TOTAL DISBURSEMENTS:                                            $ 13,127.93




UST Form 101-13-FR-S (9/1/2009)




              Case 15-24576-beh      Doc 45    Filed 04/03/20   Page 4 of 5
        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/03/2020                        By: /s/ Scott Lieske
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)




               Case 15-24576-beh          Doc 45      Filed 04/03/20       Page 5 of 5
